Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
This corrected notice of allowance corrects the inadvertent omission regarding the dependency of claim 27.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 20, 21, and 24-31 are pending.
	Claims 22, 32, and 33 are cancelled herein.
	Claim 27 is currently amended.
Authorization for this Examiner’s amendment was given in an interview with Michael Byrne on 03/25/2021.

The application has been amended as follows: 
22. (Cancelled)
27. (Currently Amended) The omega-3 oil in water emulsion of claim 20, from about 80% to about 99% of the total acyl groups of the omega-3 diglycerides and triglycerides comprise EPA, DHA or a combination thereof.
32. (Cancelled)
33. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closes prior art remains Deckelbaum (US 2010/0093856).  Deckelbaum, while teaching a composition that is similar to the instantly claimed composition does not provide motivation for the use of amounts that are an order of magnitude lower than the amounts taught in Deckelbaum.  Further, the prior art does not provide motivation for said modification without the use of improper hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611